50 So. 3d 1153 (2010)
Randolph SHIFLET, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-4773.
District Court of Appeal of Florida, Fourth District.
October 6, 2010.
Randolph Shiflet, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's denial of appellant's motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Appellant already raised this very issue in a prior motion, which the trial court denied, and this court affirmed on appeal. See Shiflet v. State, 956 So. 2d 466 (Fla. 4th DCA 2007). In addition, as noted by the trial court, his claim that his sentence is illegal based upon State v. Huggins, 802 So. 2d 276 (Fla. 2001), is without merit, as the ruling of Huggins was abrogated by statute for all crimes committed after July 1, 2001, which would include the offense committed by appellant.
WARNER, POLEN and LEVINE, JJ., concur.